Title: To George Washington from John Moylan, 24 August 1783
From: Moylan, John
To: Washington, George


                        
                            Sir
                            Philada 24th Augst 1783.
                        
                        Inclosed is copy of a Letter I had the honor of addressing your Excellency to Newburg. I have at present only
                            to add to it that the Different Articles & Clothing wanted from this magazine, will be set in motion to morrow. I
                            have the honor to be very Respectfully Yr Excellency’s most obedt Hble sevt
                        
                            John Moylan
                            Clor Genl
                        
                    